Case 07-00400-SMT   Doc 29-5 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit D Page 1 of 4
Case 07-00400-SMT   Doc 29-5 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit D Page 2 of 4
Case 07-00400-SMT   Doc 29-5 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit D Page 3 of 4
Case 07-00400-SMT   Doc 29-5 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit D Page 4 of 4
